Citation Nr: 0313748	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active service from March 1946 to May 1947 
and from September 1954 to May 1955.  

This matter comes before the Board on appeal from a February 
1994 rating decision by the RO in Des Moines, Iowa that 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disorder, and denied entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person, or by reason of being housebound.  These 
determinations were made by the RO in Des Moines because of a 
temporary transfer of the claims folder due to a backlog of 
cases in the Los Angeles, California resulting from an 
earthquake.  The veteran has continued to reside in the 
jurisdiction of the Los Angeles RO, which office certified 
the veteran's appeal to the Board.  

The Board remanded this case to the RO in December 1999 in 
order to honor the veteran's request for a hearing before a 
member of the Board at the RO, but the veteran subsequently 
withdrew his request for a hearing.  The Case was again 
remanded by the Board for further development in September 
2000. In a rating action of March 2002, the RO awarded the 
veteran special monthly pension based on being housebound, 
effective May 22, 1998.    

In a January 2003 decision the Board denied the veteran's 
application to reopen a claim for service connection for a 
back disorder based on new and material evidence.  At that 
time the Board undertook additional development with respect 
to the claim of entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit; however, VA's 
General Counsel has held that the Board retains authority to 
conduct case development.  VAOPGCPREC 01-2003, 68 Fed. Reg.- 
(2003).


FINDINGS OF FACT

1.  The issue of entitlement to special monthly pension based 
on the need for aid and attendance of another person cannot 
be resolved without a current VA medical examination.  

2.  Without good cause, the veteran failed to report for a 
recently scheduled VA examination to evaluate the veteran's 
need for aid and attendance of another person.  


CONCLUSION OF LAW

Special monthly pension based on the need for aid and 
attendance of another person is not warranted.  38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R.§§ 3.352, 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO sent the veteran a letter in June 2002 that informed 
him of the nature of this new law and its implications for 
his current claims.  The veteran and his representative have 
also been informed of the laws and regulations governing the 
current claim in a statement of the case dated in June 1994 
and in supplemental statements of the case dated in August 
1994, March 1995, April 1996, August 1999, March 2002 and 
August 2002.  These documents also served to advise him of 
the evidence needed to substantiate his claim for reopen his 
claim for special monthly pension based on the need for aid 
and attendance of another person or by being housebound and 
of who was responsible for obtaining what evidence.

VA has undertaken to obtain all relevant evidence, and there 
is no question as to who is responsible for obtaining what 
evidence.  VA has advised the veteran of his responsibility 
for reporting for VA examinations.  Further efforts to comply 
with the requirements of the VCAA have been frustrated by the 
veteran's failure to appear at a recently scheduled VA 
general medical examination to determine the current severity 
of his various disabilities.  Because of this lack of 
response, there is no reasonable possibility that further 
efforts could aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

The provisions of 38 C.F.R.§ 3.655(a),(b) essentially provide 
that when a claimant, without good cause, fails to report for 
a necessary examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
basis of the evidence of record.  When the examination was 
scheduled in conjunction with any other claim, the claim 
shall be denied.

A higher rate of pension is payable to a wartime veteran who, 
because of disability is incapable blind, bedridden or 
incapable of self care without the assistance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.352.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in December 2000 to determine whether he was in 
need of aid and attendance of another person or was 
housebound.  The examiner reported that the veteran was 
incontinent of urine and had dementia.  It was also noted 
that the veteran had a low back disorder that did not result 
in bladder or bowel dysfunction, but was manifested by a 
short festinating gait.  The doctor opined that the veteran 
was virtually housebound.  The doctor also said that he was 
in need of aid and attendance due to incontinence and 
difficulty preparing food.  

However, on a VA psychiatric examination conducted the same 
day the veteran was noted to display little psychiatric 
symptomatology and no dementia was noted.   In addition his 
gait and station were described as normal. No reference to 
incontinence was noted on this evaluation, and it was 
commented that his hygiene was good and could be maintained 
by the veteran in his present situation.  Review of clinical 
records reflecting treatment in the years immediately 
preceding and following these examinations revealed no 
findings indicative of incontinence.  

In view of these contradictory and incomplete clinical 
findings, the Board sought to afford the veteran a further VA 
examination to determine if the veteran's disabilities were 
of such severity as to result in a need for aid and 
attendance.  VA thereupon sent the veteran a letter informing 
of the date, time and place that this examination was to be 
conducted.  The record indicates that the veteran failed to 
report for this examination.

Since a current VA examination was necessary to determine the 
veteran's need for aid and attendance, and since the veteran 
did not appear for the April 2003 examination to determine 
his eligibility for this benefit, his claim for entitlement 
to special monthly pension based on a need for aid and 
attendance must be denied under the provisions of 38 C.F.R. 
§ 3.655(b).  


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

